DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims are withdrawn in view of the newly discovered reference(s) to Sakano et a. (US 2018/0292201 A1 – hereinafter Sakano), and Hildreth (US 2006/0177103 A1 – hereinafter Hildreth).  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments filed 10/07/2022 have been considered but are moot in view of a new ground of rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determiner, recorder, guider, moving body remover,  in claims 1-3 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification of current application, Examiner finds each of the limitations above has a structure of a computer executing a corresponding control program (see [0009] and [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2019/0220039 A1 – hereinafter Wu), Sakano, and Hildreth.
Regarding claim 1, Wu discloses a flying body comprising: a determiner that determines whether the flying body is taking off ([0062]-[0063] – determining the UAV is taking off and ascending in order to take images during taking off) and ascending from a takeoff point or descending to land ([0070] – determining the UAV is approaching a target location and landing); a camera mounted in the flying body (Fig. 1; [0061] – a camera 104 is mounted in an UAV 102); a recorder that records a lower image captured by the camera if it is determined that the flying body is taking off and ascending ([0063]; [0072] – during the takeoff phase, a recorder that records one or more images of surrounding environment including a lower image captured by the camera and saves the images as reference images as shown in Fig. 1, e.g. reference image 108); and a guider that, if it is determined that the flying body is descending to land ([0092] - in response to an indication to land the UAV), guides the flying body to the takeoff point while descending using a lower image recorded in the recorder during takeoff/ascent and a lower image captured during the descent (Fig. 1; [0067]-[0068]; [0074]-[0075]; [0098] – a guider, if it is determined the UAV is landing to the target location 106 by comparing the reference images with a lower image captured during returning/landing), wherein the recorder records, as learning information, a feature point extracted from the lower image, and the guider compares the feature point recorded in the recorder with the feature point extracted from the lower image captured during the descent, and guides the flying body to the takeoff point while descending ([0120] – comparing current image with reference images using corresponding feature points and guiding the UAV to the takeoff point while descending as shown in Fig. 1).
However, Wu does not disclose the flying body further comprising: a moving body remover that if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move radially with respect to the takeoff point as a center along with an elapse of time in the images, determines the object as a moving body, and excludes the object from an extraction target of the feature point.
Sakano discloses a moving body remover that determines an object as a moving body and excludes the object from an extraction target of feature points ([0068]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sakano into the flying body taught by Wu to provide accuracy in the comparison because moving objects are transient and cannot provide good feature points.
Wu and Sakano do not disclose the moving body remover that if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move radially with respect to the takeoff point as a center along with an elapse of time in the images, determines the object as a moving body.
Hildreth discloses a module that if an object included in a plurality of images captured during moving along an axis a moving body does not move radially with respect to the center along with an elapse of time in the images, determines the object as a moving body (Fig. 4B; [0049] – when a camera moves along axis z, a series of images perpendicular to the axis are captured, optical flows of objects appearing in the images are calculated to determine the movement of objects in the images, those objects that move outward along radial lines extending from the center of the images are stationary objects, those objects that do not move outward along radial lines extending from the center of the images are therefore determined as moving objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hildreth into the flying body taught by Wu and Sakano to easily recognize moving objects.
Regarding claim 2, Wu also discloses an altitude acquirer that acquires flight altitude information, wherein the recorder records the flight altitude information in association with the lower image ([0082]; [0084]; [0089]; [0097]-[0098]; [0111] – an altitude acquirer acquires altitude information so that the recorder can record the altitude information in association with the images so that images captured at same height can be compared).
Regarding claim 3, Wu also discloses the recorder records a plurality of lower images corresponding to different image capturing altitudes, and in accordance with the flight altitude information, the guider selects, from the recorder, the lower image to be used together with the lower image captured during the descent ([0082]; [0084]; [0089]; [0097]-[0098]; [0111] – an altitude acquirer acquires altitude information so that the recorder can record the altitude information in association with the images so that images captured at same height can be compared).
Regarding claim 6, Wu also discloses if it is determined that the flying body is descending to land ([0092] - in response to an indication to land the UAV), the guider guides the flying body to the takeoff point using the lower image captured by the camera during the takeoff/ascent (Fig. 1; [0067]-[0068]; [0074]-[0075]; [0098] – a guider, if it is determined the UAV is landing to the target location 106 by comparing the reference images, which were captured during the takeoff), preliminary image information recorded in the recorder in advance before takeoff ([0101] - reference images captured previously and then recorded in one or more memory units onboard the UAV, or transmitted to the UAV from a remote device or preloaded to the UAV before the UAV takes off, or captured in one or more previous flights), and the lower image captured during the descent (Fig. 1; [0067]-[0068]; [0074]-[0075]; [0098] – current images captured during returning/landing). 
Regarding claim 7, Wu also discloses the guider performs guidance in a moving amount according to an altitude using a lower image recorded in the recorder at every predetermined altitude and the lower image captured during the descent (Figs. 1-2; Fig. 4; [0082]; [0084]; [0089]; [0097]-[0098]; [0111] – performing guidance in a moving amount according an altitude using images recorded at every predetermined heights as reference images and the current images during descent).
Claim 10 is rejected for the same reason as discussed in claim 1 above.
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Wu also disclosing a non-transitory computer readable medium storing a flying body control program for causing a computer to execute the recited method ([0031]; [0186] – a non-transitory computer readable medium can store logic, code, and/or program instructions executable by the processing unit for performing one or more steps).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Sakano, and Hildreth as applied to claims 1-3, 6-7, and 10-11 above, and further in view of Rinner et al. (EP 2423871 A1 – hereinafter Rinner).
Regarding claim 8, see the teachings of Wu, Sakano, and Hildreth as discussed in claim 1 above. However, Wu, Sakano, and Hildreth do not disclose the recorder performs alignment of the lower image to absorb a position deviation of the flying body during the takeoff/ascent, and then records the lower image.
Rinner discloses a recorder performs alignment of an image to absorb a position deviation of a flying body, and then records the lower image ([0031]; [0036]; [0088]-[0090]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rinner into the recording of the lower images during the takeoff/ascent as taught by Wu, Sakano, and Hildreth to correct the images before storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484